NORRIS, Circuit Judge, with whom POOLE and CYNTHIA HOLCOMB HALL, Circuit Judges,
join, dissenting from denial of rehearing en banc:
I also dissent from the court’s failure to take this case en banc. I simply cannot accept the panel’s judgment that the NLRB rule at issue represents “an unreasonable or unprincipled construction of the statute____” Ford Motor Co. v. NLRB, 441 U.S. 488, 497, 99 S.Ct. 1842, 1849, 60 L.Ed.2d 420 (1979). Given the wide latitude we must accord the NLRB’s exercise of its rule-making authority, I agree with the Fifth Circuit that the rule falls within the bounds of NLRB discretion. Local Union No. 4-14 v. N.L.R.B., 721 F.2d 150 (5th Cir.1983). In my view, en banc review is justified because the panel decision creates an unnecessary conflict in the circuits.